Citation Nr: 1100270	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to July 1969.                   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has not undergone VA compensation medical examination 
for his PTSD since August 2007.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (finding that fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous medical 
examination).  Moreover, in a November 2010 statement of record, 
the Veteran's representative indicates that the Veteran's 
disorder has significantly worsened since his VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist to determine the nature and 
severity of the Veteran's PTSD.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


